Citation Nr: 0933987	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-24 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The Veteran's active military service extended from July 1945 
to December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The case was previously before the Board in June 2008, when 
it was remanded for examination of the Veteran and medical 
opinions.  Unfortunately, an additional medical opinion with 
respect to the Veteran's claim for service connection for 
tinnitus was required and the Board again remanded the claim 
in May 2009. The Board now proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of tinnitus.

2.  The Veteran is service-connected for bilateral 
sensorineural hearing loss at a 70 percent disability rating.  

3.  Medical evidence of record relates tinnitus to 
sensorineural hearing loss.  

4. The Veteran's tinnitus cannot be reasonably disassociated 
from the claimed inservice noise exposure or his service-
connected bilateral hearing loss.




CONCLUSION OF LAW

Tinnitus is proximately due to, or the result of, the 
Veteran's service-connected bilateral hearing loss.  
38 C.F.R. § 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the Veteran's claim.  This is so 
because the Board is taking action favorable to the Veteran 
by granting service connection for tinnitus.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the Veteran's 
claims file, which includes,  but is not limited to: VA 
medical treatment records; VA examination reports; and VA 
medical opinions.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the Veteran's claim for service 
connection for tinnitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service- connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995). When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

The Veteran claims entitlement to service connection for 
tinnitus.  He is a World War II veteran who served from July 
1945 to December 1946.  He claims that acoustic trauma, in 
the form of weapons fire, during service has caused a current 
tinnitus disability.  He is service-connected for hearing 
loss at a 70 percent disability rating.  

The Veteran's service records are reported destroyed and 
unavailable.  The only available service record is his 
discharge document which shows that he had no foreign service 
and that his military occupational specialty was as a 
"finance technical clerk."  However, this document does 
confirm that the Veteran received training in the M1 rifle 
and the .30 caliber light machine gun, being designated an 
expert rifleman and first class gunner respectively in each 
weapon.  

In March 2004, a VA audiology consultation of the Veteran was 
conducted.  The audiologist indicated a diagnosis that the 
Veteran had bilateral sensorineural hearing loss which was 
related to military noise exposure resulting from the noise 
of weapons fire during active service.  The audiologist also 
indicated that the Veteran's hearing loss had been documented 
by VA records dating back to 2000.  This is confirmed by a VA 
audiology note dated October 2000 which indicates that the 
Veteran was being fitted with hearing aids.  

A January 2007 VA audiology consultation report states that 
"tinnitus is not reported in either ear, but occasionally 
hears a sound like an 'air leak.'"

In August 2008, a VA audiology Compensation and Pension 
examination of the Veteran was conducted.  The Veteran 
reported a history of military noise exposure in the form of 
weapons fire during training.  The Veteran also reported 
having recurrent bilateral tinnitus which he indicated began 
perhaps in the 1960s.  He described it as a "muted ringing / 
buzzing sound."  The examiner expressed a medical opinion 
that the Veteran's hearing loss and tinnitus were less likely 
than not caused by military weapons fire or noise exposure.  
The examiner's rationale was that there was a considerable 
period of time between the Veteran's claimed inservice noise 
exposure and the claimed onset of tinnitus symptoms in the 
1960s.  Also, the Veteran had difficulty providing exact 
details with respect to his tinnitus including the exact date 
of onset, frequency of occurrence, and duration.  

Despite the medical opinions expressed in the August 2008 VA 
audiology examination, service connection for bilateral 
hearing loss was granted in an August 2008 rating decision 
and a 70 percent disability rating was assigned.  

In May 2008, the Board remanded the case so that the examiner 
who conducted the August 2008 VA examination could provide an 
additional medical opinion.  Specifically, the Board 
requested that the examiner answer whether it is "at least 
as likely as not (50% chance) that the Veteran's current 
recurrent tinnitus, as indicated on the August 2008 
examination report, is caused by or related to, the Veteran's 
service connection bilateral sensorineural hearing loss?  If 
not, is the Veteran's tinnitus at least as likely as not 
aggravated by the service-connected hearing loss?"

In June 2009, the requested medical opinion was given.  
However, the response merely indicated that the Veteran's 
recurrent tinnitus was not the result of military service.  
The medical opinion did not answer the Board's request for an 
opinion as to secondary service connection, that is, was the 
Veteran's tinnitus related to the service-connected hearing 
loss?  However, the audiologist included a large amount of 
medical evidence which indicated causes of tinnitus.  This 
evidence included statements which indicated that "doctors 
and scientists have discovered that people with different 
kinds of hearing loss also have tinnitus," and that " most 
tinnitus sufferers, 85+%, have some degree of sensorineural 
hearing loss."  

Clearly, the medical opinion expressed in the June 2009 VA 
medical document was defective as the audiologist did not 
provide an etiology opinion with respect to secondary service 
connection and the relationship between the Veteran's 
service-connected bilateral hearing loss and the claimed 
tinnitus as ordered in the May 2009 remand.  Nevertheless 
remand for another examination or medical opinions would 
unnecessarily delay the ultimate resolution of this case. The 
Veteran reports a history of inservice noise exposure and 
tinnitus has been noted on the August 2008 VA examination 
report.  Tinnitus is a subjective disability, with the 
Veteran's report of the condition generally sufficing to 
establish the disability.  The Veteran's lay testimony is 
competent to establish the occurrence of an injury, such as 
noise exposure, and to report that he has had symptoms of 
ringing in his ears.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  In addition, the statistical medical 
evidence provided in the June 2009 VA medical opinion 
provides enough medical evidence to link the Veteran's 
claimed tinnitus to his service-connected hearing loss.  
Moreover, the fact that the Veteran has been granted 
compensation for service-related hearing loss adds to the 
credibility of his contention that his tinnitus is related to 
service because "an associated hearing loss is usually 
present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, 
Approach to the Patient with Ear Problems.  The Board cannot 
disassociate the Veteran's tinnitus from his service-
connected hearing loss and the noise exposure during service.  
Accordingly, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.  



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


